Citation Nr: 0918394	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD), to 
include entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability, for accrued benefits purposes.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

4.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.  The Veteran died in April 2000.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In this decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death, DIC under the provisions of 38 U.S.C.A. § 
1318, and Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.

This matter also comes before the Board from a March 2003 
rating decision, which granted service connection for PTSD 
for accrued benefits purposes and assigned an initial 30 
percent rating effective January 1998.  The appellant is 
appealing the assignment of the 30 percent rating following 
the award of service connection and also contends that the 
Veteran was entitled to TDIU at the time of his death.

In a November 2005 decision, the Board denied the claims.  
Subsequently, the Veteran appealed the Board's November 2005 
decision to the Court and in an Order dated in May 2007, the 
Court ordered that the joint motion for remand (Joint Motion) 
be granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  In 
August 2007, the Board remanded the appeal for further 
development, to include obtaining VA opinions and providing 
the appellant with proper notice.  After reviewing the 
requested development, the Board finds, as will be explained 
in more detail below, that the September 2007 notice letter 
and the August 2008 VA examination, when combined with the 
evidence previously of record, are sufficient to address the 
Joint Motion.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 


FINDINGS OF FACT

1.  The Veteran died in April 2000; his death certificate 
indicated that the immediate cause of death was heroin, 
chlordiazepoxide, and trazadone toxicity.  There were no 
underlying causes or other significant conditions 
contributing to the Veteran's death. 

2.  At the time of the Veteran's death service connection was 
not in effect for any disorder.  Service connection for PTSD 
was awarded for accrued benefits purposes in a March 2003 
rating decision.

3.  A service-connected disability was not the principal or 
contributory cause of the Veteran's death.

4.  PTSD was not productive of: occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

5.  The Veteran's PTSD was not shown to render him unable to 
secure or follow a substantially gainful occupation prior to 
his death.

6.  The Veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

7.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.

8.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death were not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2008).

2.  The criteria for an initial 50 percent disability rating 
for PTSD for accrued benefits purposes, but no higher, were 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 3.1000, 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria for entitlement to TDIU for accrued benefits 
purposes were not met.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.1000, 4.1, 
4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.20 (2008).

4.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008). 

5.  Dependents' Educational Assistance under the provisions 
of 38 U.S.C.A. Chapter 35 is not warranted.  38 U.S.C.A. § 
3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit 
indicated that this was not an exclusive list of ways that 
error may be shown to be non prejudicial.  See Sanders, 487 
F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

Turning first to the appellant's claim for service connection 
for the cause of the Veteran's death, the Board finds that 
the duty to notify was met.  In the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include: (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In an April 2005 letter, the appellant was informed that 
medical evidence showing that the Veteran's service-connected 
PTSD caused or contributed to his death was needed to 
substantiate the claim.  The appellant was also informed that 
there was no evidence that the Veteran's recently service 
connected PTSD caused or materially contributed to the 
development of chronic substance abuse behavior which would 
have warranted service connection during the Veteran's 
lifetime under the provisions of 38 C.F.R. § 3.310.  Thus, 
the appellant was informed of the information needed to 
substantiate a claim for service connection for the cause of 
the Veteran's death in the April 2005 letter.  Moreover, the 
Board finds that the April 2005 notice letter specifically 
responded to the appellant's contentions that the Veteran's 
PTSD was related to his heroin addiction, which led to his 
death.  See Hupp, supra ("It follows therefore that when a 
claimant's DIC application and accompanying evidence 
expressly raises a specific issue regarding a particular 
element of a claim, VA is required to provide notice that (1) 
informs the claimant of how to substantiate the assertion 
advanced and (2) takes into account the evidence submitted in 
connection with the application).  The letter also identified 
what information the appellant was responsible for obtaining, 
and what information VA was responsible for obtaining.  

Although the April 2005 letter was not sent until after the 
initial adjudication of the appellant's claim in April 2002, 
the claim was subsequently readjudicated in June 2005 and 
September 2008 supplemental statement of the cases (SSOCs).  
Thus, the timing defect was cured by the readjudication of 
the claim after the appellant received proper notice.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case). 

Regarding the claims for DIC under the provisions of 
38 U.S.C.A. § 1318 and DEA under 38 U.S.C.A. Chapter 35, the 
appellant was informed in the April 2005 letter that DIC was 
awarded if the Veteran was continuously rated totally 
disabled due to service-connected conditions for at least 10 
years before death or for five years if the total evaluation 
was continuously in effect from the date of discharge from 
military service.  The appellant was also informed that DEA 
benefits may be granted to the unmarried surviving spouse of 
a veteran who died as a result of a service-connected 
disability.  The letter also indentified what information the 
appellant was responsible for obtaining, and what information 
VA was responsible for obtaining.  

Although the April 2005 letter was not sent until after the 
initial adjudication of the appellant's claims in April 2002, 
the claim for 38 U.S.C.A. § 1318 was subsequently 
readjudicated in June 2005 and September 2008 SSOCs and the 
claim for DEA benefits was readjudicated in the September 
2008 SSOC.  Thus, the timing defect was cured by the 
readjudication of the claims after the appellant received 
proper notice.  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006).

Regarding the claim for accrued benefits, the Board notes 
that following the grant of service connection for PTSD for 
accrued benefits purposes in March 2003, in a March 2004 
statement, the appellant specifically disagreed with the 
rating assigned and contended that the Veteran was also 
entitled to TDIU at the time of his death.  As the appellant 
is challenging the initial evaluation assigned following the 
grant of service connection for PTSD, the Board notes that 
once service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Nevertheless, in 
response to her disagreement, VA provided the appellant with 
a letter in January 2005 that addressed the criteria 
necessary to establish a higher rating and TDIU.  The letter 
also indentified what information the appellant was 
responsible for obtaining, and what information VA was 
responsible for obtaining.  The claim was subsequently 
readjudicated in a September 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).

In a September 2007 letter, the Veteran was provided with 
notice that addresses the relevant rating criteria and 
effective date provisions and all claims were subsequently 
readjudicated in the September 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).

The Board further notes that throughout the course of this 
appeal, the appellant has been represented by counsel, who is 
well aware of the requirements of the VCAA and the elements 
needed to substantiate the appellant's claims, and he has 
made several submissions on behalf of the appellant during 
the course of this appeal indicating such awareness.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a VCAA notice error); see also Andrews 
v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  Moreover, the Court has specifically 
indicated that consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
In this regard, the Board notes that the appellant and her 
attorney have had ample opportunity to submit evidence and 
argument in connection with the claims. 

VA has also satisfied its duty to assist the appellant at 
every stage of this case.  All available service treatment 
records as well as all identified VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  A VA opinion was 
obtained in August 2008, which when combined with the 
evidence previously of record, was adequate upon which to 
decide the claim for service connection for the cause of the 
Veteran's death.  Further, as will be discussed more 
thoroughly below, a decision for accrued benefits must be 
based on the evidence of record at the time of the Veteran's 
death.  Consequently, an opinion on this matter cannot be 
obtained.  VA has also assisted the appellant and her 
attorney throughout the course of this appeal by providing 
them with SOCs and SSOCs, which informed them of the laws and 
regulations relevant to her claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for the cause of the 
Veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the appellant because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 
3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. 
No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  However, it has been 
determined that the amendments do not preclude service 
connection under 38 C.F.R. § 3.310(a) of a substance-abuse 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See VAOPGCPREC 2-98, 
VAOPGCPREC 7-99; see also Allen v. Principi, 237 F.3d 1368, 
1376 (Fed. Cir. 2001).  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in April 2000.  The immediate cause of death was 
listed as heroin, chlordiazepoxide, and trazodone toxicity.  
There were no other significant conditions or underlying 
causes listed.

At the time of the Veteran's death, service connection had 
not been established for any disability.  Service connection 
for PTSD was awarded for accrued benefits purposes in a March 
2003 rating decision.  The appellant contends that the 
Veteran's PTSD is related to his death.  In particular, she 
claims that his drug use was caused or aggravated by his 
PTSD.

Reports of VA hospitalization and VA outpatient treatment 
records dated between 1995 and 2000 indicate the Veteran 
carried diagnoses of PTSD, major depression, heroin 
dependence, and alcohol dependence.  These records also 
indicate that the Veteran was hospitalized on a number of 
occasions for detoxification for heroin and alcohol 
dependence.  However, there is no indication that PTSD was 
either the principal or a contributory cause of the Veteran's 
death.  38 C.F.R. § 3.312(a). Moreover, there is no evidence 
of record that his chronic substance abuse was proximately 
caused by or proximately aggravated by PTSD.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

An autopsy report from the S.L.C.M.E. indicated that the 
cause of the Veteran's death was an accidental overdose of 
heroin, chlordiazepoxide, and trazadone.  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in the line of duty, and not 
the result of the veteran's own willful misconduct or the 
result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  The progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  38 
C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or 
experience their effects and the effects result proximately 
and immediately in disability or death, such disability or 
death will be considered the result of the person's willful 
misconduct.  Id.  There is no indication that the use of 
drugs was for therapeutic purposes or that the use of drugs 
and addiction thereto, was result of PTSD.

In August 2008, a VA examiner reviewed the claims file to 
address the question of whether the Veteran's substance abuse 
was proximately due to, the result of, or aggravated by his 
service-connected PTSD.  The Board finds it significant that 
despite the examiner's opinion that it was reasonable (at 
least as likely as not) to hypothesize a relationship of at a 
minimum temporal proximity, if not correlation, between PTSD 
and heroin dependency; he could not opine as to the exact 
nature of this relationship (due to or aggravated by) as his 
conclusion would be based more on conjecture than scientific 
fact or documented medical evidence in the Veteran's records.  
Although the examiner concluded that it was reasonable to 
conclude that the Veteran's traumatic stressors which gave 
rise to his later diagnosis of PTSD and opiate dependency co-
occurred in-service, he added that it would be conjecture to 
retrospectively place either condition beginning before or 
after the other as there was not documented evidence which 
addressed the specific etiology/dates of origin of these 
conditions for the Veteran.  However, the Board notes that a 
correlation between PTSD and substance abuse dependency is 
not enough; the evidence must show that the Veteran's 
substance abuse was either proximately caused or aggravated 
by his PTSD.  The Board finds it significant that the 
examiner determined that there was no available medical 
documentation opining or suggesting that the Veteran's 
substance abuse was due to, the result of, or aggravated by 
his PTSD, which is the question at issue.  The Board affords 
this examiner's opinion great probative weight as it is based 
on a review of the Veteran's claims file, scientific 
literature, and his ten plus years clinical experience with 
PTSD patients.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Further, in Allen v. Principi, it was indicated that 
claimants are only entitled to secondary service connection 
if they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  237 F.3d 1368, 1381.  
It was further stated that such benefit would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.  As reflected above, the Board must 
emphasize the examiner's findings which clearly indicate that 
there was not clear medical evidence establishing that the 
Veteran's substance abuse was caused by his PTSD.  Moreover, 
there is not clear medical evidence that his substance abuse 
was not due to willful wrongdoing.  Thus, service connection 
for the Veteran's substance abuse as secondary to his 
service-connected PTSD cannot be granted.  38 C.F.R. 
§ 3.310(a) (2006).

Additionally, apart from the appellant's assertion, there is 
no competent evidence that the service-connected PTSD was 
either the principal or contributory cause of the Veteran's 
death.  38 C.F.R. § 3.312(a).  As a layperson, the 
appellant's statements do not constitute competent medical 
evidence of a medical diagnosis or for the purpose of 
relating a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
the cause of the Veteran's death.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  See Gilbert, 1 Vet. App. at 54.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD), to 
include entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability, for accrued benefits purposes.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).  In Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year 
limitation on the receipt of accrued benefits.  That 
amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  The Board consequently finds 
that the appellant has not been prejudiced by the Board 
proceeding to decide her claim for accrued benefits without 
first notifying her of the these amendments, since they do 
not apply to this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Because the Veteran's death occurred in April 
2000, the appellant's claim must be considered under the 
version of 38 U.S.C.A. § 5121(a) previously in effect, which 
limited eligibility for accrued benefits to a two-year 
period.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

In January 1998, the Veteran filed a request for service 
connection for PTSD on the basis of new and material 
evidence.  The claim was originally denied in a February 1998 
rating decision and the Veteran filed a notice of 
disagreement (NOD) in November 1998.  The Veteran died in 
April 2000 while the appeal was still pending.  The appellant 
filed a timely claim for DIC benefits in April 2001.  In a 
March 2003 rating decision, service connection for PTSD was 
granted and a 30 percent rating was assigned.  The appellant 
contends that a rating in excess of 30 percent is warranted 
and that the Veteran's PTSD rendered him unemployable; thus 
there is an unpaid amount that was due to the Veteran prior 
to his death.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2008).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

As a preliminary matter, the Board notes that pursuant to the 
August 2007 Board remand, an opinion was obtained that 
addresses the questions of whether the Veteran's PTSD 
impaired his ability to work, the degree of impairment 
attributable solely to PTSD since January 1998, and an 
explanation of GAF scores and what portion can be attributed 
to PTSD and substance abuse.  However, the applicable 
regulation permits the Board to address only the evidence of 
record that was associated with his claims folder at the time 
of his death.  See 38 C.F.R. 
§ 3.1000(a).  The Board notes that effective November 27, 
2002, 38 C.F.R.
§ 3.1000 (pertaining to accrued benefits claims) was amended 
to clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application".  See 67 
Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified 
to indicate that "evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  

Although there are exceptions for outstanding service 
treatment records or VA records and certain financial 
information, VA opinions obtained after the veteran's death 
are not among the exceptions, since this evidence was not 
"in the file" at the time of death.  See 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 
Vet. App. 353, 360-61 (1993); see also Conary v. Derwinski, 3 
Vet. App. 109 (1992).  VAOPGCPREC 6-93 and 12-94 as well as 
M21-1MR (Part VIII).  Thus, although the August 2008 opinions 
were requested to obtain clarification of the medical 
evidence of record, in retrospect the opinion request should 
not have been made because newly obtained evidence cannot be 
used in adjudicating a claim for accrued benefits under 38 
U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).  Simply put, 
the August 2008 opinions cannot legally be used in deciding 
the claim for accrued benefits.  Thus, the Board will base 
its decision on the evidence of record at the time of the 
Veteran's death.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran was entitled to a 50 percent rating, and no higher, 
for his PTSD at the time of his death.  The evidence of 
record at the time of the Veteran's death did not show 
symptomatology commensurate to occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

In this regard, the Veteran was hospitalized in March 1995 
for heroin dependence and alcohol abuse.  There was no 
reference to PTSD in these treatment notes.  An April to May 
1995 VA hospitalization for heroin and alcohol dependence 
detoxification indicates the Veteran carried co-morbid 
diagnoses of major depression and PTSD.  Importantly, the 
Veteran was goal-directed, coherent, and without suicidal or 
homicidal ideation.  The Veteran denied auditory 
hallucinations and delusions.  His memory was good and his 
judgment and insight were fair.  He was assigned a GAF of 50, 
which according to the DSM-IV, was indicative of serious 
symptoms.  Separate scores for each diagnosis were not 
provided.

The Veteran was hospitalized again in June 1995 for major 
depression, alcohol dependence, and heroin dependence.  The 
Veteran was further hospitalized for heroin detoxification in 
January 1996.  The Veteran did not have suicidal or homicidal 
ideation.  There was no looseness of association.  The 
Veteran was diagnosed with both heroin dependence and PTSD.  
He was assigned a GAF of 45 indicative of serious symptoms 
and a highest GAF in the past year of 55 indicative of 
moderate symptoms.  Again separate GAF scores for each 
diagnosis were not provided.

An April 1996 VA letter noted the Veteran suffered from 
severe PTSD, with nightmares, flashbacks, and intrusive 
thoughts.  There was also an indication that the Veteran had 
difficulty sleeping, irritability, difficulty controlling his 
emotions, and survivor guilt.  In the April 1996 letter, a 
physician indicated that he did not think the Veteran was 
able to maintain gainful employment.  

Although the physician did not think the Veteran was able to 
maintain gainful employment, the Board affords this opinion 
little probative value.  The Board finds it significant that 
at the time the physician noted in his letter that the 
Veteran had a chemical dependency problem that was presently 
under control, the Veteran was hospitalized from April 1, 
1996, to April 22, 1996, for detoxification from heroin 
dependency.  Thus, the evidence indicates that the physician 
was mistaken about the Veteran's symptomatology when writing 
the letter.  Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  More 
importantly, the physician did not provide any rationale for 
his thought that the Veteran was unable to maintain gainful 
employment.  Further, the use of the word "think" makes the 
physician's opinion speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  Additionally, there is no other 
evidence of record indicating that the Veteran was not 
capable of maintaining employment based on his PTSD.  

VA outpatient treatment records dated between 1998 and 2000 
reveal that the Veteran battled chronic polysubstance abuse.  
He relapsed from detoxification on numerous occasions.  
Entries dated in June 1999 note co-morbid diagnoses of PTSD 
and opiate dependence.  The Veteran sought treatment because 
he thought he might lose control and was using drugs.  His 
mental status at the time of admission was nothing grossly 
unusual, there were no looseness of associations, evidence of 
a thought disorder, and his affect was appropriate and his 
intellectual faculties were intact.  The Veteran was treated 
for opiate dependency and it was noted that he was to be 
followed in the PTSD clinic.  The Veteran was assigned a 
combined current GAF of 28 and the highest GAF in the past 
year was 31.  Separate scores for the PTSD were not provided. 

Although the Veteran was assigned a combined GAF of 28 
indicating behavior was considerably influenced by delusions 
or hallucinations and the highest in the past year of 31 
indicating there was some impairment in reality testing or 
communications, the Board finds it significant that the 
symptomatology described during his admission is not 
supportive of the assigned GAF scores.  As noted above, there 
was nothing grossly unusual about the Veteran's mental 
status, no looseness of associations, evidence of a thought 
disorder, and his affect was appropriate and his intellectual 
faculties were intact.  Thus, the assigned GAF scores of 28 
and 31 are not supported by the evidence of record.  
Therefore, the Board will afford more probative weight to the 
symptomatology as described by the physicians as opposed to 
the GAF scores.  

VA outpatient treatment records dated in January 2000 show 
the Veteran wanted to stop heroin use.  His affect was 
unremarkable.  Importantly the Veteran continued to deny 
suicidal or homicidal ideation.  His insight and judgment 
were fair.  Speech was coherent and spontaneous.  The 
Veteran's memory was intact.  An entry dated in February 2000 
showed the Veteran once again sought treatment for heroin 
addiction.  Again, his mental status was nothing grossly 
unusual, there were no looseness of associations, evidence of 
a thought disorder, suicidal ideations, and his affect was 
appropriate and his intellectual faculties were intact.  The 
Veteran was again diagnosed with PTSD and heroin dependence.  

For the same reasoning as noted above, although the Veteran 
was assigned a combined GAF of 30 indicating behavior that 
was considerably influenced by delusions or hallucinations 
and the highest in the past year of 35 indicating there was 
some impairment in reality testing or communications, these 
GAF scores are not supported by the associated evidence.  
Therefore, the Board will afford more probative weight to the 
symptomatology as described by the physicians as opposed to 
the GAF scores, which was not reflective of occupational and 
social impairment with deficiencies in most areas.  

In sum, the more persuasive evidence of record at the time of 
the Veteran's death did not reflect occupational and social 
impairment with deficiencies in most areas.  As noted above, 
the Board did not find the GAF scores of 28 and 30 to be as 
reflective of the Veteran's PTSD as the symptomatology 
described by the physicians during his hospitalizations.  
Consequently, the evidence of record, when considered as a 
whole, did not more nearly approximate the criteria for a 70 
percent rating at the time of the Veteran's death.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.  See Hart, 21 Vet. 
App. at 505.  Thus, the Board finds that a 50 percent 
evaluation was appropriate and that there was no basis for 
awarding a higher evaluation for the service-connected PTSD 
at the time of the Veteran's death.  38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD was so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his PTSD reasonably contemplate the Veteran's 
disability level and symptomatology at the time of his death.  
As reflected above, the Veteran's PTSD was found to be 
commensurate with occupational and social impairment with 
reduced reliability and productivity, and no higher.  The 
Board also notes that the PTSD criteria listed are not the 
only criteria indicative of the symptomatology for a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  Thus, as reflected above, symptomatology 
that the Veteran was experiencing in connection with his PTSD 
that was not expressly listed in the rating criteria was also 
considered.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Moreover, the evidence does not indicate that his service-
connected PTSD alone caused frequent periods of 
hospitalization or marked interference with his employment.  
As reflected above, the Veteran was hospitalized several 
times for treatment for his substance abuse.  Although PTSD 
was sometimes listed as a co-morbid diagnosis, the treatment 
records note that he was not receiving treatment for PTSD 
during these admissions.  In particular, the April to May 
1995 admission noted that the Veteran inquired about the 
possibility of receiving counseling related to his PTSD.  

Turning to whether the Veteran was entitled to TDIU at the 
time of his death, the appellant contends that the evidence 
of record reasonably raised a claim for TDIU.  The RO 
addressed the claim in the June 2005 SOC.  The Veteran did 
not file an application for TDIU during his lifetime.  There 
is no indication when the Veteran last worked, when he became 
too disabled to work, and what disability(ies) prevented him 
from working.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, service connection was awarded for PTSD for 
accrued benefits purposes.  The Board has assigned a 50 
percent disability rating effective January 1998.  Service 
connection was not established for any other disability 
during the Veteran's lifetime.  Therefore, the Veteran did 
not meet the specific percentage requirements of 38 C.F.R. § 
4.16(a).

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the claim 
under § 4.16(b) subjective criteria.  It is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rating totally 
disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service- connected 
disabilities, but who fail to meet the percentage standards 
set forth in 
§ 4.16(a).  Id.

The issue is then whether the Veteran's PTSD precluded him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In the instant case, as noted above, the Veteran suffered 
from chronic polysubstance abuse during his lifetime, which 
necessitated frequent hospitalizations for detoxification.  
Although an April 1996 letter noted that the staff physician 
did "not think" the Veteran was able to maintain gainful 
employment, this opinion was found not to be persuasive as 
reflected above.  Further, there is no indication that the 
Veteran was rendered unemployable solely due to PTSD as 
opposed to his drug abuse problems.  Moreover, there is no 
evidence of record dated between January 1998 and the 
Veteran's death in April 2000, which indicated that the 
Veteran's PTSD alone rendered him unemployable.  Aside from 
the appellant's own contentions, there is no medical evidence 
to support her assertions of unemployability due solely to 
the Veteran's PTSD.

Accordingly, the appellant's claim for entitlement to TDIU 
for accrued benefits purposes is also denied.  As the 
preponderance of the evidence is against the claims for a 
higher initial rating for PTSD and TDIU for accrued benefits 
purposes, the benefit of the doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

Dependency and Indemnity Compensation (DIC) is awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).

If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits in the same manner as if the veteran's death were 
service-connected if the veteran was, at the time of his 
death, in receipt of, or entitled to receive, compensation 
for a service-connected disability rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See also 38 
C.F.R. § 3.22(a).  There is no indication in the record that 
the Veteran was a prisoner of war.  

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the requisite period but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively for the requisite period.  38 C.F.R. § 3.22(b).  
Service department records were not submitted that had not 
been previously considered by VA.

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
hypothetical entitlement to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), aff'd No. 2006-7023 (Fed. Cir. Jan. 7, 
2008).

The record indicates that the Veteran was discharged from 
active service in August 1970.  In April 2000, the Veteran 
died from heroin, chlordiazepoxide, and trazadone toxicity.  
In a March 2003 rating decision, service connection was 
awarded for PTSD for accrued benefits purposes.  A 30 percent 
rating was assigned effective June 1998.  The Board assigned 
a 50 percent rating effective June 1998 in this decision.  

The requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  The Veteran was not: (1) in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death; or (2) would have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The 
appellant has not successfully pled clear and unmistakable 
error in any of the prior rating decisions, such that would 
have entitled the Veteran to a total rating.

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as 
the Veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.

4.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.

The appellant has also filed a claim of entitlement to 
dependents' educational assistance (DEA) under the provisions 
of 38 U.S.C.A. Chapter 35.  DEA allowance under Chapter 35, 
Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted previously, at the time of the Veteran's death, 
service connection was not in effect for any disabilities.  
Service connection for PTSD was awarded for accrued benefits 
purposes in a March 2003 rating decision.  An initial 30 
percent rating was assigned effective January 1998.  In the 
instant decision, the Board has granted a 50 percent rating 
effective January 1998.  However, the Veteran had not been 
assigned a total and permanent disability rating for a single 
service-connected disability.  The Veteran died, after his 
discharge from service, from a drug overdose, which has been 
determined not to be due to a service-connected disease (as 
indicated above, service connection has not been established 
for the cause of the Veteran's death).  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 DEA, 
and her claim, therefore, must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law).

Although the Board has carefully reviewed the record, it has 
been unable to identify bases upon which any of the claims 
may be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal must 
therefore be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to an initial 50 percent disability rating, but 
no higher, for post traumatic stress disorder (PTSD) for 
accrued benefits purposes, is granted; however, entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability, 
for accrued benefits purposes, is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.

Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


